DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 05/31/2022.
Claims 1, 4, 6-7, and 12 have been amended. Claim 3 has been newly canceled. No claims have been newly added.
Claims 1, 2, and 4-12 are currently pending. 

Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.

Claims 1, 2 and 4-6 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Biomaterials 2014) in view of Ivanov et al (Journal of Biotechnology, 2015) and King et al (US 2015/0282885).
Regarding claims 1 and 6, Huang teach the production of chitosan-hyaluronan membrane-derived 3D tumor spheroids for use in cancer drug development (Title and abstract). Cultured cancer cells are seeded and cultured on chitosan-hyaluronan (CH) membranes (substrate comprising chitosan) to form tumor spheroids of the cultured cells (page 10071, sections 2.1-2.2. Materials and methods). The culture of multiple cell types (co-culturing) on the chitosan-HA membranes to form tumor-endothelial spheroids with enhanced angiogenesis (mimicking angiogenic co-spheroids) and metastasis properties compared to monocultured tumor spheroids to emphasize the importance of crosstalk between the cells comprising the tumor microenvironment is suggested (page 10079, column 1). The 3D spheroids have greater expression of stemness genes as well as higher differentiation capacities (page 10071, column 1, 2nd paragraph).
Huang do not specifically teach wherein the cancer cells co-cultured with the endothelial cells are neural-related, but do indicate that several studies have shown that dose-dependent cytotoxicity observed in spheroids was similar to that observed in animal models of references 34 and 35 (page 1077, column 2) and these references are directed to neural-related cancer cells and neural-related tumor spheroids (page 10079, column 2).
Ivanov teach methods of using an in-vitro co-culture model of medulloblastoma (neural-related) and human neural stem cells for drug delivery assessment by forming coculture spheroids (co-spheroids) between normal and tumour tissue (Title and abstract). Ivanov teach that brain tumors are especially difficult to treat and that in vitro modeling of local drug delivery to brain tumors can add in the rationale design of drug delivery systems and employing cultures of both normal and tumour tissue provides information for the relative safety and efficacy of treatment and can be used to rank formulations according to their therapeutic safety ratio (page 3, column 2).
One of ordinary skill in the art would have been motivated to use a neural-related cancer cell to form the tumor-endothelial spheroids in the method of Huang because Ivanov suggest that there is a need for in vitro models of brain tumors for the design of drug delivery systems because brain tumors are especially difficult to treat. One of ordinary skill in the art would have had a reasonable expectation of success because Ivanov teach that brain tumor cells can be cocultured to form cocultured spheroids and Huang suggest that dose-dependent cytotoxicity observed in spheroids was similar to that observed in animal models of references directed to neural-related cancer cells and neural-related tumor spheroids.
Huang do not specifically teach wherein their co-cultured spheroids are mixed with a hydrogel solution with a growth factor in the hydrogel.
King teach methods of forming engineered three-dimensional tumor disease models (abstract). King teach that there is an unmet need for improved preclinical oncology models to overcome hurdles to efficient drug development, including bridging the gap between the use of two-dimensional cell lines and three-dimensional animal models (page 1 para 6). Bioprinted constructs useful for this purpose are made using cell solutions and cell suspensions comprising multicellular bodies (spheroids) (page 7 para 70). Bio-ink includes liquid compositions comprising a plurality of cells, multicellular aggregates in a carrier liquid such as a suitable cell nutrient media, liquid or gel (page 8 para 76-77). The bio-ink can comprise cancer cells (tumor cells) and endothelial cells (page 8 para 81). The bio-ink can also comprise an extrusion compound, such as a hydrogel (page 8 para 83-84). King teach wherein it is beneficial for growth factors to be present in the cell model (page 1 para 3, page 10 para 96).
One of ordinary skill in the art would have been motivated to mix the tumor/endothelial co-spheroids of Huang with an extrudable liquid growth factor containing hydrogel of King because King suggest that this allows for the formation of bioprinted constructs that can be used to provide efficient drug development and that it is beneficial for growth factors to be present in the cell model. The use of neural-related tumor cells as the type of tumor cell used in the tumor/endothelial co-spheroid prompted by Ivanov’s teaching of a need for this type of tumor model. One of ordinary skill in the art would have had a reasonable expectation of success because King indicate that cell spheroids can be used with liquid carriers and hydrogels in bio-ink and Huang teach that their process of spheroid formation and retrieving is simpler and requires no special equipment (page 10075. Column 1, Discussion).
Huang include wherein the substrate is a hyaluronan-grafted chitosan substrate, the chitosan has a molecular weight of 510kDa (within the range of 400-600 kDa), degree of deacetylation of 77% (within the range of 60-100%) and wherein the molecular weight of hyaluronan was about 2500 kDa (page 10071, column 1, Section 2.1).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use hyaluronan (HA) of 2000 kDa in the method of Huang because Huang indicate that a molecular weight of HA that is about 2500 kDa is suitable and 2000 kDa is interpreted as about 2500 kDa.
Regarding claim 2, King teach wherein the hydrogel is a gelatin-based hydrogel (page 8 para 84).
Regarding claim 5, King teach wherein mixing the cell aggregate/spheroid when mixed with a liquid carrier and hydrogel (encapsulation) enables the mixture to be used in bio-ink for 3D-bioprinting (page 7 para 70, page 8, para 76-77, para 83-84).
Therefore the combined teachings of Huang et al, Ivanov et al and King et al render obvious Applicant’s invention as claimed.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Biomaterials 2014) in view of Ivanov et al (Journal of Biotechnology, 2015) and King et al (US 2015/0282885) as applied to claims 1-2 and 5-6 above, and further in view of Laurens et al (Journal of Thrombosis and Haemostasis, 2006).
Regarding claim 4, the combined teachings of Huang, Ivanov and King do not specify which growth factors are to be added to a tumor/endothelial co-spheroid hydrogel mixture where the tumor is neural-related.
However, Huang teach that the culture of multiple cell types (co-culturing) on their chitosan-HA membranes allows the formation of tumor-endothelial spheroids with enhanced angiogenesis (mimicking angiogenic co-spheroids) and metastasis properties compared to monocultured tumor spheroids to emphasize the importance of crosstalk between the cells comprising the tumor microenvironment is suggested (page 10079, column 1)
Laurens teach that angiogenesis is a complex process, in which endothelial cells (ECs) are stimulated by growth factors, such as VEGF or FGF-2, to proliferate and migrate into the ECM to form new capillaries. Lauren also teach that it has been reported that, in addition to growth factors such as FGF-2 and VEGF, fibrin has a direct effect on angiogenesis. Fibrin matrix also appears as an excellent substrate for the invasion of EC and subsequent formation of new capillary-like structures (page 935, column 2, Fibrin and Angiogenesis).
One of ordinary skill in the art would have been motivated to include growth factors such as FGF-2 and fibrin (fibrin as a bridge) in a co-spheroid/hydrogel mixture because Laurens suggest that this would enhance the angiogenesis process of the endothelial cells and Huang indicate that enhanced angiogenesis is desirable in their co-spheroids. One of ordinary skill in the art would have had a reasonable expectation of success because Huang indicate that their co-spheroids include those that contain endothelial cells and King also indicate that suitable hydrogels for their constructs include fibrin (page 8 para 84) and growth factors (page 10 para 96).
Therefore the combined teachings of Huang et al, Ivanov et al, King et al and Laurens et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not disclose mimicking angiogenic co-spheroid enhances interactions between the neural related cell and the cultured cell. Applicant asserts that Huang does not use any solid support system to mimic angiogenesis. Applicant asserts that the Huang system can also be used as a drug screening platform, but the drug screening object is cancer cells or cancer stem cells, which is completely different from the claimed invention. Applicant asserts that Huang cannot achieve mimicking angiogenesis.
This is not found persuasive. The new limitation “wherein the mimicking angiogenic co-spheroid enhances cell-cell interactions between the neural-related cell and the cultured cell” is deemed to be an inherent effect of the active method steps. It is not necessary for the cited references to articulate this effect for it to be present. The Huang reference method uses a chitosan-hyaluronan membrane-derived support system to produce their tumor spheroids and this support system provides support for the cells and thus is deemed to be solid, although this feature is not recited in the claims. Also, it is not necessary for Huang to articulate the effect of mimicking angiogenesis to include this property however this is deemed to be the effect of the claimed method steps. If this were not the case it would appear that Applicant’s claims were missing an essential element in order for this effect to occur. Also it is not necessary for Huang to articulate the same intended use for their product as the claimed invention is drawn to a method of making. In addition, Applicant does not provide any evidence that Huang cannot achieve mimicking angiogenesis and thus this assertion is not found persuasive. The claims do not require a specific level of mimicking angiogenesis and therefore as long as the reference method is capable of providing some level of angiogenesis to some degree then this reference method is deemed to meet the claim limitation of mimicking angiogenesis such that cell interactions are enhanced to some degree as well.
Applicant argues that the combination of cells used in the Ivanov reference is unlikely to have a vascular disclosure because the brain has a dense vascular barrier system that can block the entry of macromolecular drugs and thus it is important that the system has a vascular structure for mimicking brain cancer medication.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case the obviousness rejection is based on the modification of the Huang reference method in view of Ivanov. Ivanov is cited in the obviousness rejection as evidence that it was well known in the prior art to use neural related cancer cells to form tumor-endothelial spheroids for the purposes of making in vitro models of brain tumors for the design of drug delivery systems.
Applicant argues that Ivanov uses ULA plates with a pattern in which cells are randomly arranged to force the formation of cell spheroids and the interaction between the cells in the ULA plates is different from the claimed invention.
This is not found persuasive. Huang does not use ULA plates. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case the obviousness rejection is based on the modification of the Huang reference method in view of Ivanov. Ivanov is cited in the obviousness rejection as evidence that it was well known in the prior art to use neural related cancer cells to form tumor-endothelial spheroids for the purposes of making in vitro models of brain tumors for the design of drug delivery systems.
Applicant argues that the platform of the present invention allows cells to self-assemble into cell spheroids, such that the arrangement pattern of the cells in the cell spheroids are autonomously determined by the interaction of two different types of cells, which had advantages in bionics.
This is not found persuasive. First, this platform is not recited in the claims and thus is not required by the claims. Second, Huang teach the culture of multiple cell types (co-culturing) on chitosan-HA membranes to form tumor-endothelial spheroids with enhanced angiogenesis (mimicking angiogenic co-spheroids) and metastasis properties compared to monocultured tumor spheroids to emphasize the importance of crosstalk (interaction) between the cells comprising the tumor microenvironment is suggested (page 10079, column 1)
Applicant argues that the coculture of neural stem cells and endothelial cells in the cited references does not require the addition of growth factors. Applicant asserts that both the prior art and Fig. 6B of the present Application recognize that the addition of growth factors is not helpful for the results. Applicant asserts that in order to save experimental cost it is not necessary to add growth factors in the prior art. Applicant asserts that the growth factor added in the present invention can promote the growth of the spheroid in the hydrogel and such features can produce unexpected effect.
This is not found persuasive. The King reference specifically teaches that when forming engineered three-dimensional tumor disease models that it is beneficial and desirable to include a growth factor (page 1 para 3, page 10 para 96). 
Applicant argues that the subject matter of the present application is the method of preparing a mimicking angiogenic co-spheroid and the interaction of the neural stem cells (NSC-EC) and the addition of growth factors (FGF2) are indispensable. Applicant asserts that the limitations of the hydrogel further comprises a growth factor is not to make the spheroid larger or to reduce cell death, but to emphasize that the addition of growth factors (e.g. FGF2) can induce angiogenesis and such angiogenesis phenomenon must be significantly promoted  under the interaction of neural stem cells (NSCs) and endothelial cells (ECs) and point to Fig. 9B as evidence of this.
This is not found persuasive. First, the claims do not necessarily require a neural stem cell or FGF2. Claim 1 indicates that the neural-related cell may be a cancer cell or a neural stem cell and any growth factor thus a neural stem cell and FGF2 are optional. If these limitations are actually indispensable then it would appear that Applicant’s method is missing essential elements. Second, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is not necessary for the cited references to have the same reason for adding the growth factor as Applicant, only that there be some motivation and reasonable expectation of success in doing so.
Applicant argues that Laurens is limited to the disclosure of fibrin in blood coagulation and tissue repair and is not related to the techniques of the claimed invention. Applicant argues that although Laurens discloses that certain types of growth factors have a direct impact on angiogenesis that Laurens is a literature reviewing on fibrin structure and is not related to the techniques of the claimed invention. Applicant asserts that Laurens discloses a completely different technical means to solve such a problem and a completely different desired effect from those disclosed in the present application.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case the obviousness rejection is based on the modification of the Huang reference method in view of Ivanov, King and Laurens. Laurens is cited in the obviousness rejection as evidence that it was well known in the art that it was beneficial to include FGF2 and fibrin in a co-spheroid/hydrogel bridge mixture because this would enhance the angiogenesis process of the endothelial cells and Huang indicate that enhanced angiogenesis is desirable in their co-spheroids.
Applicant argues that Huang discloses a single type of cancer cell culture and is not related to tissue repair or angiogenesis. Applicant asserts that it is logically impossible to use the growth factors of Laurens in Huang and that one of ordinary skill in the art cannot easily conceive that the growth factors disclosed in Laurens can be applied to the 3D cell culture technology of Huang or any other cited reference.
This is not found persuasive. First, the claims do not require more than one type of cancer cell and are directed to a method of making rather than a method of use. Second, FGF2 is a well-known growth factor used in many different types of cell cultures and there is no evidence that it is logically impossible to use FGF2 in the method of Huang. 
Applicant argues that the cited references do not disclose a hyaluronan-grafted chitosan substrate, and the hyaluronan with a recited molecular weight range. Applicant asserts that a coating material used to bond HA and chitosan at the claimed molecular weight of HA would affect the physical and chemical properties of the surface and would directly affect the efficiency of the spheroid formation of the present invention. 
This is not found persuasive. Huang teach the production of chitosan-hyaluronan membrane-derived 3D tumor spheroids for use in cancer drug development (Title and abstract). Cultured cancer cells are seeded and cultured on chitosan-hyaluronan (CH) membranes (substrate comprising chitosan) to form tumor spheroids of the cultured cells (page 10071, sections 2.1-2.2. Materials and methods). The Huang reference indicates that the molecular weight can vary with regard to the hyaluronan by the use of the term “about” and thus renders obvious the claimed molecular weight.
Applicant argues that Huang discloses a cell spheroid composed of a single type of cancer cells and the system is relatively simple in contrast to the present invention which discloses two different types of cells interacting with the material to form the co-spheroid and the cell interaction in the co-spheroid to induce subsequent angiogenesis. Applicant argues that changes in molecular weight of HA would have an impact on cell interactions within the spheroid.
This is not found persuasive. The claims do not require more than one type of cancer cell nor do they require a certain level or degree of angiogenesis or cell interaction. There is nothing on the record to support that the Huang method would be unsuccessful if the hyaluronan was used at a slightly lower molecular weight.
Applicant argues that Huang indicates that a suitable molecular weight of HA is about 2500 kDa and that this is too different from 2000 kDa. Applicant asserts that 2000 kDa cannot be interpreted as about 2500 kDa due to the difference being 25%. Applicant asserts that 25% cannot be within error range by  the person of ordinary skill in the art.
This is not found persuasive. Applicant claims a molecular weight range that spans 500 kDa (from 1500-2000) and therefore it appears that a difference of 500 kDa is close enough with regard to the effects of this method to not be so different as to totally produce a different effect. Hyaluronan is well known in the prior art for its biomimetic  properties and suitability at various molecular weight ranges including a range of 200-800 kDa (see Hsieh et al., US 2015/0374741, page 5 para 76-77), which would render 200 kDa close enough to 250 kDa as to be reasonably considered  “about 250 kDa”. 
Applicant argues that King does not remedy the deficiencies of Huang because King does not disclose the interaction between the cells as recited in the present Application. Applicant asserts that because King disclose directly mixing the cells to be co-cultured with ink and then printing according to desired spatial arrangement that King does not co-culture the cells in advance. Applicant argues that there are CD31+ endothelial cells in King, but the distribution of fluorescence does not indicate whether these endothelial cells are arranged into tubes or have angiogenesis. Applicant asserts that this is contrary to the claimed invention which directs to the angiogenesis after the mixed interaction of two types of cells so that the platform of the present invention can be used for the screening of general chemotherapy drugs. Applicant argues that King’s cell printing is a single cell printing contrary to the claimed invention which is a cell spheroid printing which is much more difficult to set the printing parameters.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case the obviousness rejection is based on the modification of the Huang reference method in view of Ivanov and King. King is cited in the obviousness rejection as evidence that it was well known in the prior art to include a hydrogel and a growth factor when producing engineered three-dimensional tumor disease models. King is also cited to demonstrate that it was well known in bioprinting to mix the cell aggregate/spheroid with a liquid carrier and hydrogel (encapsulation) which enables the mixture to be used in bio-ink for 3D bioprinting (page 7 para 70, page 8 para 76-77, para 83-84) which is all that is required by the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al., US 2015/0374741
Brekke, John H., US 2005/0214341


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632